Citation Nr: 1107119	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for bronchitis 
prior to March 7, 2007.

2.  Entitlement to a disability rating in excess of 10 percent 
for bronchitis from March 7, 2007 to the present.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to August 1992 
and January 1993 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which continued a 60 percent evaluation for hiatal 
hernia with esophagitis, a 20 percent evaluation for a stress 
fracture of the left ankle, a 20 percent evaluation for a stress 
fracture of the right ankle, a noncompensable evaluation for 
bronchitis, and a noncompensable evaluation for hemorrhoids; 
denied service connection for chronic obstructive pulmonary 
disease (COPD); and denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU); and a May 2007 rating decision 
from the Huntington RO, which continued a noncompensable 
evaluation for bronchitis and denied service connection for 
asthma.  The Veteran submitted notices of disagreement for the 
issue of entitlement to TDIU in May 2006 and for the issues of 
bronchitis and asthma in June 2007.  She subsequently perfected 
her appeals in June 2007 and September 2007.

In March 2008, the Veteran presented sworn testimony during a 
Central Office hearing in Washington, D.C., which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's claims file.

In October 2010, the Appeals Management Center (AMC) increased 
the Veteran's disability rating for bronchitis to 10 percent, 
effective March 7, 2007.  Because the AMC did not assign the 
maximum disability rating possible, the appeal for a higher 
evaluation remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed an NOD as to an RO 
decision assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal).  The Board will 
address whether the Veteran was entitled to a compensable 
disability rating prior to March 7, 2007 and whether she is 
entitled to a disability rating higher than 10 percent from 
March 7, 2007 to the present.  Therefore, the issues on appeal 
have been rephrased as shown above.  The Veteran is not 
prejudiced by such recharacterization of the issues.

In April 2009, the Board denied the Veteran's claim of 
entitlement to service connection for asthma and remanded her 
claims of entitlement to TDIU and an increased rating for 
bronchitis to the AMC for further evidentiary development, 
including obtaining the pulmonary function test (PFT) results 
from a March 2007 VA examination and readjudicating the claims.  
The Board is obligated by law to ensure that the AMC complies 
with its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's claim for an increased rating for 
bronchitis, a review of the record reflects that the AMC obtained 
the outstanding March 2007 VA examination PFT results.  
Additionally, the AMC requested that the Veteran identify any 
additional outstanding treatment records or healthcare providers.  
The Veteran did not respond to this request.  In October 2010, 
the AMC readjudicated the Veteran's claim for an increased rating 
for bronchitis in a supplemental statement of the case.  
Accordingly, all remand instructions issued by the Board with 
regard to the claim for an increased rating for bronchitis have 
been complied with and this issue is once again before the Board.

With regard to the Veteran's claim for TDIU, the Board finds that 
the AMC has not fully complied with the April 2009 remand 
directives, as discussed more fully below.  As such, this issue 
must be remanded yet again.  See Stegall, supra.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
AMC, in Washington, DC.  VA will notify the Veteran if further 
action on her part is required.


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected 
bronchitis has been manifested by Forced Expiratory Volume in one 
second (FEV-1) of no less than 74 percent predicted, FEV-1/Forced 
Vital Capacity (FVC) ratio of no less than 80 percent predicted, 
and Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of no less than 76 percent 
predicted, on pulmonary function testing.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 
10 percent, but no higher, for service-connected bronchitis, 
prior to March 7, 2007, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.97, Diagnostic Code 6600 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for service-connected bronchitis from March 7, 2007 to the 
present, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 
4.97, Diagnostic Code 6600 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim decided herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to the 
initial adjudication of the Veteran's claim, a letter dated in 
November 2006 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio at 187.

Additionally, the November 2006 letter informed the Veteran of 
how VA determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
and VA examination reports are in the file.  The Veteran has not 
identified any private treatment records that she wanted VA to 
obtain.  Notably, in an April 2009 communication, the Veteran 
indicated that all of her treatment for bronchitis had been at 
the VA Medical Center in Martinsburg, West Virginia.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The record indicates that the Veteran underwent a VA examination 
for her bronchitis most recently in March 2007, and the results 
from that examination have been included in the claims file for 
review.  The examination involved a review of the Veteran's VA 
treatment records, a thorough examination of the Veteran, and an 
opinion that was supported by sufficient rationale.  Therefore, 
the Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected bronchitis since she was last examined.  See 38 C.F.R. 
§ 3.327(a) (2010).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 11-
95.  Thus, the Board finds that a new VA examination is not 
necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a noncompensable evaluation prior 
to March 7, 2007, and a 10 percent evaluation from March 7, 2007 
to the present, under Diagnostic Code 6600 for her service-
connected bronchitis.  Her claim was received by VA on October 
19, 2006, and she seeks a higher rating.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).  In every instance 
where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
See 38 C.F.R. § 4.31 (2010).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected bronchitis has been evaluated 
under Diagnostic Code 6600.  Pulmonary function tests (PFTs) are 
required to evaluate a disability under Diagnostic Code 6600, 
unless (i) the results of a maximum exercise capacity test are of 
record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, 
cor pulmonale, or right ventricular hypertrophy has been 
diagnosed, (iii) there have been one or more episodes of acute 
respiratory failure, or (iv) outpatient oxygen therapy is 
required.  See 38 C.F.R. § 4.96(d)(1) (2010).  When evaluating a 
disability based on PFTs, post-bronchodilator results are used, 
unless the post-bronchodilator were poorer than the pre-
bronchodilator results.  In those cases, the pre-bronchodilator 
results are used to determine the disability rating.  See 
38 C.F.R. § 4.96(d)(5) (2010).

Diagnostic Code 6600 does not specifically provide for a zero 
percent evaluation.  A 10 percent evaluation is assigned for FEV-
1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66- to 80-percent predicted.  See 
38 C.F.R. § 4.97, Diagnostic Code 6600 (2010).

A 30 percent evaluation is assigned for Forced Expiratory Volume 
in one second (FEV-1) of 56- to 70-percent predicted, or; FEV-
1/Forced Vital Capacity (FVC) of 56 to 70 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) 56- to 65-percent predicted.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (2010).

A 60 percent evaluation is assigned for FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  
See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2010).

A 100 percent evaluation is assigned for FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 percent, 
or; DCLO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; required outpatient 
oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 
(2010).

As referenced above, the Veteran underwent a VA respiratory 
examination in March 2007.  At that time, the examiner noted the 
Veteran's complaints of shortness of breath after walking one 
block and on and off coughing with white phlegm, mostly in the 
evening.  The Veteran reported using either combivent or an 
albuterol inhaler for years.  She denied any fever, wheezing, 
recent antibiotic treatment, or hospitalization for bronchitis or 
an upper respiratory infection.  She also admitted to smoking 2 
packs of cigarettes per day since age 20.  The examiner did not 
observe any abnormal respiratory findings, cor pulmonale, 
pulmonary hypertension, or right ventricular hypertrophy.  
Pulmonary function tests showed moderate obstruction without 
significant bronchodilator response, normal lung volumes, and 
borderline reduced diffusion capacity.  Pre-bronchodilation, the 
Veteran's FEV-1 was measured at 70 percent predicted, her FEV-
1/FVC was measured at 84 percent predicted, and her DCLO was 
measured at 76 percent.  Post-bronchodilation, the Veteran's FEV-
1 was measured at 74 percent predicted and her FEV-1/FVC was 
measured at 80 percent predicted.  The examiner concluded that 
the Veteran had no current bronchitis and her present respiratory 
symptoms were most likely due to her smoking-related obstructive 
pulmonary disease and obesity.

The medical evidence of record also includes a March 2006 VA 
examination and numerous VA treatment records.  Both the 
March 2006 VA examination report and the VA treatment records are 
consistent with the findings of the March 2007 VA respiratory 
examination.  Specifically, the March 2006 VA examination report 
does not include actual PFT results, but it references 
February 2006 PFT results that showed "moderate obstruction 
without significant bronchodilator response."  This is the same 
conclusion that the March 2007 examiner came to upon spirometry 
testing.

With regard to the period prior to March 7, 2007, with resolution 
of reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's bronchitis warrants a 10 percent evaluation.  
Although there are no PFT results to evaluate the Veteran's 
bronchitis at that time, the Board finds that the examiner's use 
of the same terminology to interpret PFT results at the 
March 2006 and March 2007 VA examinations indicates that the 
level of symptomatology was consistent at both examinations and 
throughout the period on appeal.  Accordingly, the Board finds 
that the Veteran's symptoms more closely approximate a 10 percent 
rating for bronchitis throughout the entire period on appeal.  
See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2010).

However, although a higher rating is warranted, the evidence of 
record does not reflect symptomatology of bronchitis that would 
meet the criteria for a rating in excess of 10 percent during any 
time period on appeal.  While the evidence of record demonstrates 
post-bronchodilation results of FEV-1 of 77 percent predicted, 
FEV-1/FVC of 80 percent predicted, and DCLO (SB) of 76 percent 
predicted, it does not reflect predicted percentages of 
70 percent or less for FEV-1 or FEV-1/FVC or 65 percent or less 
for DLCO (SB) to warrant a higher rating.  As noted above, the 
post-bronchodilation results are to be used when evaluating 
bronchitis under Diagnostic Code 6600.  Further, there is no 
evidence of maximum oxygen consumption of 20 ml/kg/min or less, 
cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, acute respiratory failure, or outpatient oxygen 
therapy to warrant an increased rating.  As such, an evaluation 
in excess of 10 percent for bronchitis is not warranted at any 
point during the appeal period.

Additionally, the Board notes that the Veteran has been service 
connected for bronchitis specifically.  Further, her diagnosed 
COPD and asthma have been denied service connection.  Thus, the 
assignment of a higher rating under any other diagnostic codes 
relating to respiratory disorders is not appropriate.

Additionally, there is no evidence indicating that the severity 
of the Veteran's bronchitis has fluctuated throughout the appeal 
period to warrant staged ratings.  Thus, the assignment of staged 
ratings is not appropriate.  See Hart, supra.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to a rating in excess 
of 10 percent for any time during the appeals period, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected bronchitis, the 
evidence of record does not reflect that the Veteran's disability 
picture is so exceptional as to not be contemplated by the rating 
schedule.  There is no unusual clinical picture presented, nor is 
there any other factor which takes the disability outside the 
usual rating criteria.  The rating criteria for the Veteran's 
10 percent disability rating specifically contemplate her PFT 
results.  As the Veteran's disability picture is contemplated by 
the rating schedule, the threshold issue under Thun is not met 
and further discussion of governing norms is not necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.



ORDER

A disability rating of 10 percent for bronchitis is granted from 
October 19, 2006 to March 6, 2007, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for 
bronchitis from March 7, 2007 to the present is denied.


REMAND

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status since 2005, and that it has been 
remanded in the past.  Consequently, the Board wishes to assure 
the Veteran that it would not be remanding this case again unless 
it was essential for a full and fair adjudication of her claim.

In the April 2009 Board remand, the AMC was ordered to complete 
additional development for the Veteran's above-discussed 
bronchitis claim, and then readjudicate the issues on appeal.  A 
review of the record reflects that the AMC readjudicated the 
issue of bronchitis in an October 2010 rating decision and 
supplemental statement of the case.  However, there is no 
evidence in the claims file to show that the AMC issued any 
supplemental statement of the case or otherwise readjudicated of 
the issue of TDIU.  As the AMC failed to comply with the Board's 
order to readjudicate both issues on appeal, the issue of 
entitlement to TDIU must be remanded to comply with the 
April 2009 remand directives.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

After completing any additional development 
deemed necessary, to include a VA examination 
on unemployability, readjudicate the issue of 
entitlement to TDIU.  If the claim remains 
denied, a supplemental statement of the case 
must be provided to the Veteran and her 
representative.  After they have had an 
adequate opportunity to respond, the case 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


